DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[19, 2] change “a second trench” to “the second trench”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis for the limitations, "forming a nitrogen-containing compound sidewall residue extending into the trench” (Claim 1, Lines 13-14). It is unclear the term, “the trench”, is “a first trench" (Claim 1, Line 2) or a trench formed by “dry-etching the nitrogen-containing compound, removing the nitrogen-containing compound on the surface of the silicon oxide in the first trench” (Claim 1, Lines 12-13). Examiner interprets "the trench” to mean “a first trench".

3. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC § 112 in the above but would be allowable if 35 USC § 112 rejection is resolved. The following is an examiner’s statement of reasons for allowance: a closest prior art, Miller et al. (US 2007/0178660), discloses depositing a nitrogen-containing compound 105B (Fig. 1D, paragraph 0019) on the surface of the wafer 101 (Fig. 1D); and forming a nitrogen-containing compound sidewall residue 105C (Fig. 1D, paragraph 0020) but fails to disclose depositing a nitrogen-containing compound to cover the surface of the silicon oxide in the first trench and a surface of the silicon oxide corner structure; and forming a nitrogen-containing compound sidewall residue extending into the trench on the surface of the silicon oxide corner structure. Additionally, the prior art does not teach or suggest a method of manufacturing an isolation structure of LDMOS, comprising: depositing a nitrogen-containing compound to cover the surface of the silicon oxide in the first trench and a surface of the silicon oxide corner structure; and forming a nitrogen-containing compound sidewall residue extending into the trench on the surface of the silicon oxide corner structure in combination with other 

A closest prior art, Miller et al. (US 2007/0178660), discloses a method of manufacturing an isolation structure of LDMOS, comprising: forming a first trench 109 (Fig. 1A, paragraph 0016) having a wide top and a narrow bottom on a surface of the wafer 101 (Fig. 1A, paragraph 0014); filling silicon oxide 113A (Fig. 1B, paragraph 0018) into the first trench 109 (Fig. 1A) by depositing; removing (see Fig. 1E and paragraph 0021, wherein the top surface of 113B is etching) a portion of a surface of the silicon oxide 113B (Fig. 1E) in the first trench by etching; forming a silicon oxide corner structure 111 (Fig. 1B, paragraph 0018) at a corner of the top of the first trench 109 (Fig. 1A) by thermal oxidation (see paragraph 0018, wherein “mechanisms for thermal silicon dioxide growth apply and are well understood with 44% of the underlying silicon being consumed to form the first liner oxide 111”), the silicon oxide corner structure 111 (Fig. 1B, paragraph 0018, wherein “thermal silicon dioxide”) being a structure in which the silicon oxide in the first trench gradually becomes thicker (see Fig. 1B, wherein the horizontal length of the bottom of 111 is thicker than the horizontal length of the top of 111) from the corner downward; depositing a nitrogen-containing compound 105B (Fig. 1D, paragraph 0019) on the surface of the wafer 101 (Fig. 1D) to cover (see Fig. 1D, wherein 105B is covering the lateral surface of 113B) the surface of the silicon oxide 113B (Fig. 1D) in the first trench (element number is not shown in Fig. 1D but see 109 in Fig. 1A) and a surface of the silicon oxide corner structure (element number is not shown in Fig. 1D but see 111 in Fig. 1C); dry-etching (see Fig. 1M and paragraph 0026, wherein “RIE”) the nitrogen-containing compound 105B (Fig. 1K), removing the nitrogen-containing compound 105B (Fig. 1K) on the surface of the silicon oxide 113B (Fig. 1K) in the first trench, and forming a nitrogen-containing compound sidewall residue 105C (Fig. 1D, paragraph 0020); continuing etching (see Figs. 1E and 1F, wherein 119 and 121 are forming) the silicon oxide 113B (Fig. 1E) and the wafer 101 (Fig. 1F) downwardly using the nitrogen-containing compound sidewall residue 105C (Fig. 1E) as a mask (see Fig. 1E and 1F, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813